
	
		II
		Calendar No. 226
		110th CONGRESS
		1st Session
		S. 686
		[Report No. 110–96]
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2007
			Mr. Lieberman (for
			 himself, Mr. Warner,
			 Mr. Menendez, Mr. Reed, Mr.
			 Biden, Mrs. Clinton,
			 Mr. Whitehouse, Mr. Dodd, and Mr.
			 Specter) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the National Trails System Act to designate the
		  Washington-Rochambeau Revolutionary Route National Historic Trail.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Washington-Rochambeau
			 Revolutionary Route National Historic Trail Designation
			 Act.
		2.Addition to
			 national scenic and national historic trailsSection 5(a) of the National Trails System
			 Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
			
				(26)Washington-Rochambeau
				revolutionary route national historic trail
					(A)In
				generalThe Washington-Rochambeau Revolutionary Route National
				Historic Trail, a corridor of approximately 600 miles following the route taken
				by the armies of General George Washington and Count Rochambeau between
				Newport, Rhode Island, and Yorktown, Virginia, in 1781 and 1782, as generally
				depicted on the map entitled WASHINGTON-ROCHAMBEAU REVOLUTIONARY ROUTE
				NATIONAL HISTORIC TRAIL, numbered T01/80,000, and dated July
				2006.
					(B)MapThe
				map referred to in subparagraph (A) shall be on file and available for public
				inspection in the appropriate offices of the National Park Service.
					(C)AdministrationThe trail shall be administered by the
				Secretary of the Interior, in consultation with—
						(i)other Federal, State, tribal, regional, and
				local agencies; and
						(ii)the private sector.
						(D)Land
				acquisitionThe United States
				shall not acquire for the trail any land or interest in land outside the
				exterior boundary of any federally-managed area without the consent of the
				owner of the land or interest in
				land.
					.
		
	
		June 26, 2007
		Reported without amendment
	
